Title: To Thomas Jefferson from Nicholas Philip Trist, 18 October 1823
From: Trist, Nicholas Philip
To: Jefferson, Thomas


Dear Sir
Donaldsonville
October 18th 1823
I avail myself of the first opportunity that offers to return your catalogue, the absence of which will have proved, I fear, a greater inconvenience than can be compensated by the copy I have made.—I should certainly not have taken it with me, had I Anticipated the long detention I am experiencing; but this has been caused by a chain of unhappy circumstances which it was as impossible to foresee as to prevent. A few months since I flattered myself with the prospect of a speedy return among you; but this prospect has been clouded from a quarter whence I could least calculate on any interruption; and I am left in the same state of uncertainty as before; it being my determination not to think of leaving the country until our affairs are in such a train as to secure us a support independently of our profession.—When this will be, I am unable to tell; but it is, of course, the chief object of thoughts.Since I last wrote to you, I have read little of Law, or indeed of anything else. Many causes have contributed to this; but the chief one, is the discovery that I could not get through the ordinary daily task, and profit by what I read. This experience, and the perusal of Locke’s  conduct of the understanding, made me resolve on adopting another course; and to study whatever I took up, however slow my progress might at first prove.—It certainly has proved very slow: still the adoption of this plan is not matter of regret to me.—I have brought my mind, in some degree, to the habit of analysis; and, though I have not yet attained method in the distribution of my time, I am capable of some in the examination of the subjects I undertake to study.—I am aware that this course prolongs my ignorance of those things which, not withstanding the disadvantages of a desultory education, I ought long since to have known; but I am induced to hope that, by persisting in it, I may one day or other study a work, and perceive the author’s train of thoughts and method, as rapidly as I could now skim over it with no greater advantage than the addition of a few facts to the fund of my memory.—If this ever happen, I shall certainly be, in the end, a gainer; and the idea that it will, reconciles me to remain ignorant for the present on many subjects with which school boys are conversant.—If I have presumed to give you these details, it is because your kind attentions induce me to believe that the use I have made of my time is not a matter altogether indifferent to you; and because I would not have you imagine that my not completing the course you had the kindness to trace for me, is owing entirely to idleness.—Browse, who is now perfectly recovered from the effects of his late fever, joins me in assurances of the most affectionate and grateful regard. Believe me, dear sir,Your devoted servantNicho Ph: Trist